Title: To George Washington from William Heath, 7 February 1783
From: Heath, William
To: Washington, George


                        
                            Dear General
                            Roxbury February 7th 1783
                        
                        We have had no arrivals since my last except the Cato at Marblehead whose passage
                            was nearly as long as the Fortune which arrived at Boston, consequently has brought no late
                            news.
                        The Inhabitants of the Eastern parts of this State, are much alarmed at the growing Power and force of the
                            enemy at Ponobscot, and the preparations which are said to be makeing at that place, The Garrison was reinforced some time
                            since, and is said now to consist of near nine hundred men, and that a further reinforcement is expected in the spring,
                            they are also frameing several blockhouses, which are supposed to be intended to be in readiness to be removed and erected
                            with expedition at some other place, it is also said that a New Government is to be formed in that Quarter, to be called
                                Acadia, which will probably be an asylum for many of the refugees, the British are
                            extending their influance among the Inhabitants of the country between Ponobscot and Kennebeck, and should the war
                            continue unless some speedy and effectual measures are adopted that part of the Country will be lost, it is probable that
                            the settlement of the eastern boundary of this State may cause some altercation in the negotiation for Peace, as it has
                            been heretofore disputed, it has been thought on our side, that the Line ought to run as far east as the River St Croix, while the British contend for a line more Westerly, as far as Ponobscot at least, it
                            is really an object of great consequence being one of the best countries in America for Masts,
                            a consideration of importance both to us, and our Allies, it has also a good soil, is well situated for the makeing of Fish,
                            and Ponobscot has an excellent harbour for the largest ships, I cannot therefore but feel ever Anxious for the decision of
                            the Jurisdiction, And should the war continue, from present appearances and the state of things, I think the Public are
                            threatened with more injurious consequences in that Quarter, than in any other part of the United States. I have the honor
                            to be most respectfully your Excellency’s most Obedient Servant
                        
                            W. Heath
                        
                        
                            P.S. I have this day received the enclosed letter from General Glover in answer to mine to him,
                                respecting his servants who are Soldiers. W.H.
                        
                     Enclosure
                                                
                            
                                Sir
                                Mhead 5th Feby 1783
                            
                            your Letter of the 27th Ulto has been received, but not Till yesterday. I have taken every measure in my
                                Power, to procure two men to serve as Substituts in the romes of my two negro boys, (my owne Property), whos Times of
                                Service, as Soldiers, will expire in Feby 1784; but all to no effect; I had Therefore, Determined to Send them on to
                                Camp: and had made applications to Colo. Popkins, Previes, to the recipt of your Letter, to Send them with a party of
                                recruits; which will not be redy to go off, under three weeks; my Waggoner and Steward, I Sent on immediately on my
                                receieing Permistion to retire; and have Since been, inform, They have Joined their regiments; at the Same Time,
                                Should have Sent on my two negro boys; had I not been previously indulged by his Excellency, (which I acknowledge a
                                favor) to have them Discharged, on my Procureing two men to the Acceptance of the Mustering officer in Boston, To
                                Serve in their romes. This I am, Sorry to Say I have not been able to do, tho, a Man has been Sent out in the Country
                                (at my expence) to procure them, which I beg his Excellency, may be Aquainted with. I am With Respect Sir your Most
                                Obdt Hble Servt
                            
                                Jno. Glover
                            
                        
                        
                    